Exhibit 10.1

AIR LEASE CORPORATION

EXECUTIVE SEVERANCE PLAN

1. PURPOSE.

The purpose of this Air Lease Corporation Executive Severance Plan (this “Plan”)
is to provide severance benefits to certain executives whose employment with the
Company terminates under the circumstances as described more fully herein.

2. DEFINITIONS.

2.1 “Accrued Benefits” shall mean any annual salary and other benefits earned
and accrued prior to the date of termination (and reimbursement for expenses
incurred in accordance with Company policy prior to the date of termination), to
be paid by the thirtieth (30th) day following the date of such termination, as
well as any annual bonus earned with respect to the calendar year completed
prior to the date of termination but not yet paid, to be paid by March 15 of the
calendar year following the calendar year to which such bonus relates.

2.2 “Board” shall mean the Board of Directors of the Company.

2.3 “Cause” shall have the meaning ascribed to such term in the Air Lease
Corporation 2014 Equity Incentive Plan, as amended from time to time, or any
successor plan.

2.4 “Change in Control” shall have the meaning ascribed to such term in the Air
Lease Corporation 2014 Equity Incentive Plan, as amended from time to time, or
any successor plan.

2.5 “Change in Control Period” shall mean the period beginning on the date of a
Change in Control and ending on the date twenty-four (24) months following such
Change in Control.

2.6 “Change in Control Severance Multiplier” shall mean two times (2x) for
Tier I Covered Employees and one time (1x) for Tier II Covered Employees.

 

1



--------------------------------------------------------------------------------

2.7 “Code” shall mean the United States Internal Revenue Code of 1986, as
amended from time to time.

2.8 “Company” shall mean Air Lease Corporation, its subsidiaries or any
successors thereto.

2.9 “Covered Employee” means a Tier I Covered Employee or a Tier II Covered
Employee.

2.10 “Disability” shall have the meaning ascribed to such term in the Air Lease
Corporation 2014 Equity Incentive Plan, as amended from time to time, or any
successor plan.

2.11 “Effective Date” shall mean February 22, 2017.

2.12 “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

2.13 “Good Reason” shall mean, unless otherwise consented to by the Covered
Employee: (i) the material reduction of the Covered Employee’s authority, duties
and responsibilities, or the assignment to the Covered Employee of duties
materially inconsistent with the Covered Employee’s position or positions with
the Company; (ii) a reduction in the Covered Employee’s then current annual
salary; or (iii) the relocation of the Covered Employee’s office to more than
thirty-five (35) miles from the principal offices of the Company.
Notwithstanding the foregoing, (x) Good Reason (A) shall not be deemed to exist
unless the Covered Employee provides to the Company a notice of termination on
account thereof (specifying a termination date not less than thirty (30) days
and not more than sixty (60) days after the giving of such notice) no later than
thirty (30) days after the time at which the event or condition purportedly
giving rise to Good Reason first occurs or arises, and (B) shall not be deemed
to exist at any time at which there exists an event or condition which could
serve as the basis of a termination of the Covered Employee’s employment for
Cause; and (y) if there exists (without regard to this clause (y)) an event or
condition that constitutes Good Reason, the Company shall have thirty (30) days
from the date such notice of termination is given to cure such event or
condition and, if the Company does so, such event or condition shall not
constitute Good Reason hereunder.

 

2



--------------------------------------------------------------------------------

2.14 “Plan Administrator” shall mean the Compensation Committee of the Board or
such other person or persons appointed from time to time by the Compensation
Committee of the Board to administer the Plan.

2.15 “Release Condition” shall mean that the Covered Employee has executed and
delivered to the Company a release of claims in substantially the form attached
hereto as Exhibit A (the “Release”) within twenty-one (21) days (or, if
applicable, forty-five (45) days) following the date of termination of the
Covered Employee’s employment and that the Covered Employee has not revoked such
release within seven (7) days following such execution and delivery.

2.16 “Severance Benefits” shall mean the benefits set forth in Sections 4, 5 or
6 hereof, as applicable.

2.17 “Severance Multiplier” shall mean one time (1x) for Tier I Covered
Employees and .5 times (.5x) for Tier II Covered Employees.

2.18 “Tier I Covered Employee” shall mean an executive vice president of the
Company who has been designated by the Plan Administrator as eligible to
participate in the Plan and who is not party to an individual severance
agreement.

2.19 “Tier II Covered Employee” shall mean a senior vice president of the
Company who has been designated by the Plan Administrator as eligible to
participate in the Plan and who is not party to an individual severance
agreement.

3. ADMINISTRATION.

3.1 The Plan Administrator shall administer the Plan and may interpret the Plan,
prescribe, amend and rescind rules and regulations under the Plan and make all
other determinations necessary or advisable for the administration of the Plan,
subject to all of the provisions of the Plan. The Plan Administrator may
delegate any of its duties hereunder to such person or persons from time

 

3



--------------------------------------------------------------------------------

to time as it may designate; provided that in the event such person is entitled
to severance benefits, the Compensation Committee or another person or persons
delegated by the Compensation Committee shall act as the Plan Administrator for
purposes of administering the terms of the Plan.

3.2 The Plan Administrator shall be authorized on and after the Effective Date
to designate as Covered Employees one or more employees of the Company
(including new hires). The Plan Administrator also shall designate the Covered
Employee’s tier for purposes of the Severance Multiplier and the Change in
Control Severance Multiplier.

3.3 Subject to Section 8.7, the Plan Administrator may, in its sole discretion,
remove a Covered Employee from participation in the Plan or redesignate a Tier I
Covered Employee as a Tier II Covered Employee; provided, however, no such
removal or redesignation may occur during the Change in Control Period.

4. DEATH OR DISABILITY BENEFIT. If a Covered Employee dies or is terminated by
reason of his or her Disability, the Covered Employee shall be entitled to
receive:

4.1 The Covered Employee’s Accrued Benefits;

4.2 A prorated annual bonus with respect to the calendar year in which such
termination occurs, based on actual performance, payable in a lump sum by
March 15 of the calendar year following the calendar year to which such bonus
relates; and

4.3 With respect to outstanding equity or equity-based awards that vest in full
or in part upon attainment of performance goals, continued vesting as to the
number of shares of Company common stock that would have otherwise vested had
the Covered Employee remained employed through the applicable performance
period(s) based on actual Company performance, payable at such time or times as
the Covered Employee would have been entitled to payment had the Covered
Employee remained employed with the Company.

 

4



--------------------------------------------------------------------------------

4.4 With respect to outstanding equity or equity-based awards that vest solely
upon the passage of time, full vesting of such unvested awards, payable in
accordance with the terms of the applicable equity award agreement.

5. TERMINATION WITH ACCRUED BENEFITS ONLY; TERMINATION WITHOUT CAUSE BENEFIT. If
the Company terminates a Covered Employee’s employment for Cause at any time or
the Covered Employee terminates employment without Good Reason at any time, or
if the Covered Employee terminates for Good Reason outside the Change in Control
Period, in each case, the Covered Employee shall not be entitled to any
Severance Benefits other than Accrued Benefits. If the Company terminates a
Covered Employee’s employment without Cause and the termination is not covered
under Section 4 or 6 hereof, the Covered Employee shall be entitled to receive
the Covered Employee’s Accrued Benefits and, subject to satisfaction of the
Release Condition and continued compliance with the Covered Employee’s covenants
set forth in Section 7, the following additional benefits:

5.1 A prorated annual bonus with respect to the calendar year in which such
termination occurs, based on actual performance and payable in a lump sum by
March 15 of the calendar year following the calendar year to which such bonus
relates.

5.2 Immediate vesting of a pro rata portion of any outstanding deferred bonus
award(s) granted pursuant to the Company’s Amended and Restated Deferred Bonus
Plan based on the period of employment during the vesting term of such award(s),
which payment shall be made as soon as practicable after the date of termination
(but in any event no later than March 15 of the following calendar year).

5.3 An amount equal to the applicable Severance Multiplier times the sum of
(x) the annual salary in effect as of the date of termination and (y) the
average of the annual bonus payments received during the thirty-six (36) month
period immediately prior to date of termination, such amount payable in
substantially equal installments in accordance with the customary payroll

 

5



--------------------------------------------------------------------------------

practices of the Company during the period commencing on the date of termination
and ending on the one-year anniversary of the date of termination for Tier I
Covered Employees (the six-month anniversary of the date of termination for Tier
II Covered Employees) (as applicable, the “Continuation Period”); provided,
however, that the payments under this Section 5.3 shall be made beginning on the
first regular payroll date of the Company following the date on which the
Release becomes effective; provided that if the termination occurs within sixty
(60) days prior to the end of a calendar year, then any payments under this
Section 5.3, that, but for this proviso, would have been made in the calendar
year in which the termination occurred will be delayed and paid to the Covered
Employee in a lump sum on the Company’s first regular payroll date in the
following calendar year without interest thereon, with each subsequent payment
to be made as if no such delay had occurred,

5.4 Subject to the Covered Employee’s valid election to continue healthcare
coverage under applicable law, the Covered Employee shall receive, through the
end of the applicable Continuation Period, continuing coverage under the group
health plans in which the Covered Employee was participating at the time of
termination of employment (if any); provided, however, that (a) if any plan
pursuant to which such benefits are provided is not, or ceases prior to the
expiration of the period of continuation coverage to be, exempt from the
application of Section 409A of the Code under Treasury Regulation
Section 1.409A-1(a)(5), or (b) the Company is otherwise unable to continue to
cover the Covered Employee under its group health plans (including without
limitation, Section 2716 of the Public Health Service Act), then, in either
case, an amount equal to each remaining Company subsidy shall thereafter be paid
to the Covered Employee as currently taxable compensation in substantially equal
monthly installments over the applicable continuation coverage period (or the
remaining portion thereof);

5.5 With respect to outstanding equity or equity-based awards that vest in full
or in part upon attainment of performance goals, pro rata vesting (after giving
effect to any vesting acceleration set forth in the applicable plan document or
award agreement and without duplication of

 

6



--------------------------------------------------------------------------------

benefits) as to the number of shares of Company common stock that would have
otherwise vested had the Covered Employee remained employed through the end of
the then current performance period based on actual Company performance, payable
at such time as the Covered Employee would have been entitled to payment had the
Covered Employee remained employed with the Company through the end of the
applicable performance period; and

5.6 With respect to outstanding equity or equity-based awards that vest solely
upon the passage of time, pro rata vesting (after giving effect to any vesting
acceleration set forth in the applicable plan document or award agreement and
without duplication of benefits) for the number of days employed between the
grant date and the date of termination, payable in accordance with the terms of
the applicable equity award agreement.

6. CHANGE IN CONTROL SEVERANCE BENEFIT. If during the Change in Control Period,
(i) the Company terminates the Covered Employee’s employment without Cause and
the termination is not a result of the Covered Employee’s death or Disability,
or (ii) the Covered Employee terminates for Good Reason, in lieu of the benefits
set forth in Sections 4 or 5, the Covered Employee shall be entitled to receive
the Covered Employee’s Accrued Benefits and, subject to the satisfaction of the
Release Condition and compliance with the Covered Employee’s covenants set forth
in Section 7 hereof, the following additional benefits:

6.1 A prorated portion of the annual bonus with respect to the calendar year in
which such termination occurs, based on target level of performance and payable
in a lump sum on the thirtieth (30th) day following the date of termination.

6.2 Full vesting of any outstanding deferred bonus award(s) granted pursuant to
the Company’s Amended and Restated Deferred Bonus Plan, which payment shall be
made as soon as practicable after the date of termination (but in any event no
later than March 15 of the following calendar year).

 

7



--------------------------------------------------------------------------------

6.3 An amount equal to the sum of (x) the applicable Change in Control Severance
Multiplier times the sum of (a) the annual salary in effect as of the date of
termination and (b) the target annual bonus with respect to the calendar year in
which such termination occurs, and (y) the COBRA costs of providing benefits
under the group health plans in which the Covered Employee was participating at
the time of termination of employment (if any) for two (2) years for Tier I
Covered Employees (one (1) year for Tier II Covered Employees), and provided
that the Change in Control also constitutes a change in control event pursuant
to Treasury Regulations Section 1.409A-3(i)(5)(v), the amounts set forth in
clauses (x) and (y) of this Section 6.3 shall be paid in a lump sum on the
thirtieth (30th) day following the date of termination, or if the Change in
Control does not constitute a change in control event pursuant to Treasury
Regulations Section 1.409A-3(i)(5)(v), each of such amounts set forth in clauses
(x) and (y) of this Section 6.3 shall be payable in substantially equal
installments in accordance with the customary payroll practices of the Company
applicable to senior executives during the period commencing on the date of
termination and ending on the second anniversary of the date of termination for
Tier I Covered Employees (the first anniversary of the date of termination for
Tier II Covered Employees); provided, further, that these installment payments
shall be made beginning on the first regular payroll date of the Company
following the date on which the Release becomes effective; provided that if the
termination occurs within sixty (60) days prior to the end of a calendar year,
then any payments set forth in clauses (x) and (y) of this Section 6.3, that,
but for this proviso, would have been made in the calendar year in which the
termination occurred will be delayed and paid to the Covered Employee in a lump
sum on the Company’s first regular payroll date in the following calendar year
without interest thereon, with each subsequent payment to be made as if no such
delay had occurred;

6.4 With respect to outstanding equity or equity-based awards that vest in full
or in part upon attainment of performance goals, full vesting at target level of
performance for any open performance periods, payable in a lump sum within
thirty days following the date of termination; and

 

8



--------------------------------------------------------------------------------

6.5 With respect to outstanding equity or equity-based awards that vest solely
upon the passage of time, full vesting of such unvested awards, payable in a
lump sum within thirty days following the date of termination.

7. COVENANTS OF THE COVERED EMPLOYEE.

7.1 Covenant Against Competition; Other Covenants. The Covered Employee
acknowledges that (i) the principal business of the Company (which expressly
includes for purposes of this Section 7 (and any related enforcement provisions
hereof), its successors and assigns) is aircraft and aviation equipment leasing
(such business, and any and all other businesses that after the Effective Date
become material with respect to the Company’s then-overall business, herein
being collectively referred to as the “Business”); (ii) the Company is one of
the limited number of persons and entities who have developed such a business
(the business of such a person or entity in competition with the Company, a
“Competing Business”); (iii) the Company’s Business is, in part, national in
scope; (iv) the Covered Employee’s work for the Company has given and will
continue to give him or her access to the confidential affairs and proprietary
information of the Company; (v) the covenants and agreements of the Covered
Employee contained in this Section 7 are essential to the business and goodwill
of the Company; and (vi) the Company would not have adopted this Plan but for
the covenants and agreements set forth in this Section 7. Accordingly, the
Covered Employee covenants and agrees that:

(a) During the period the Covered Employee is employed by the Company, he or she
shall not in the United States, directly or indirectly, (i) engage in any
element of a Competing Business or otherwise compete with the Company or its
affiliates, (ii) render any services to any person, corporation, partnership or
other entity (other than the Company or its affiliates) engaged in any element
of a Competing Business, or (iii) become interested in any such person,
corporation, partnership or other entity (other than the Company or its
affiliates) as a partner, shareholder, principal, agent, employee, consultant or
in any other relationship or capacity; provided,

 

9



--------------------------------------------------------------------------------

however, that, notwithstanding the foregoing, the Covered Employee may invest in
securities of any entity, solely for investment purposes and without otherwise
participating in the business thereof, if (A) such securities are traded on any
national securities exchange or the National Association of Securities Dealers,
Inc. Automated Quotation System, (B) the Covered Employee is not a controlling
person of, or a member of a group which controls, such entity and (C) the
Covered Employee does not, directly or indirectly, own five percent (5%) or more
of any class of securities of such entity.

(b) During the Covered Employee’s employment with the Company and thereafter,
the Covered Employee shall keep secret and retain in strictest confidence, and
shall not use for his or her benefit or the benefit of others, except in
connection with the business and affairs of the Company and its affiliates, all
confidential matters relating to the Company’s Business and the business of any
of its affiliates and to the Company and any of its affiliates, learned by the
Covered Employee heretofore or hereafter directly or indirectly from the Company
or any of its affiliates, including, without limitation, information with
respect to (i) rates and expiration dates under aircraft- and aviation
equipment-related leases to which the Company is a party; (ii) the number and
identities of airlines leasing aircraft or aviation equipment from the Company,
or otherwise making use of other services provided by the Company; (iii) the
number, type, remaining useful life, and value of aircraft owned by the Company
and/or its direct or indirect subsidiaries; (iv) profit or loss figures; and
(v) customers, clients, suppliers, sources of supply and lists of customers and
potential customers (collectively, the “Confidential Company Information”); and
shall not disclose such Confidential Company Information to anyone outside of
the Company except with the Company’s express written consent or in the exercise
of the Covered Employee’s good faith judgement and except for Confidential
Company Information which is at the time of receipt or thereafter becomes
publicly known through no wrongful act of the Covered Employee or is received
from a third party not under an obligation to keep such information confidential
and without breach of this Section 7 and except to the extent necessary to
comply with law or the valid order of a court or governmental agency of

 

10



--------------------------------------------------------------------------------

competent jurisdiction, in which event the Covered Employee shall notify the
Company as promptly as practicable (and prior to making such disclosure, if
possible) so that the Company can seek a protective order. The Covered Employee
acknowledges that he or she has been informed that he or she has rights under
18 U.S.C. Section 1833(b) which states in part: “An individual shall not be held
criminally or civilly liable under any Federal or State trade secret law for the
disclosure of a trade secret that – (A) is made (i) in confidence to a Federal,
State, or local government official, either directly or indirectly, or to an
attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.”
Nothing in this Plan is intended by the Company to conflict with or create
liability for actions taken that are permitted under 18 U.S.C. Section 1833(b).

(c) During the period the Covered Employee is employed by the Company and ending
one (1) year following the date upon which the Covered Employee shall cease to
be an employee of the Company and its affiliates (the “Restricted Period”), the
Covered Employee shall not, without the Company’s prior written consent,
directly or indirectly, solicit or encourage to leave the employment or other
service of the Company, or any of its affiliates, any employee or independent
contractor thereof. The immediately preceding sentence does not apply in respect
of general solicitations of employment, such as published advertisements not
specifically directed toward employees of the Company. During the Restricted
Period, the Covered Employee will not whether for his or her own account or for
the account of any other person, firm, corporation or other business
organization, intentionally interfere with the Company’s or any of its
affiliates’ contracts and/or relationship with any person who during the period
the Covered Employee was employed by the Company is or was a customer or client
of the Company or any of its affiliates, unless permitted by applicable law.

(d) All memoranda, notes, lists, records, property and any other tangible
product and documents (and all copies thereof), whether visually perceptible,
machine-readable or

 

11



--------------------------------------------------------------------------------

otherwise, made, produced or compiled by the Covered Employee or made available
to the Covered Employee concerning the business of the Company or its
affiliates, (i) shall at all times be the property of the Company (and, as
applicable, any affiliates) and shall be delivered to the Company at any time
upon its request, and (ii) upon the Covered Employee’s termination of
employment, shall be immediately returned to the Company.

7.2 Rights and Remedies upon Breach.

(a) The Covered Employee acknowledges and agrees that any breach by him or her
of any of the provisions of Section 7.1 (the “Restrictive Covenants”) would
result in irreparable injury and damage for which money damages would not
provide an adequate remedy. Therefore, if the Covered Employee breaches, or
threatens to commit a breach of, any of the provisions of Section 7.1, the
Company and its affiliates shall have the following rights and remedies to the
extent permitted under applicable law, each of which rights and remedies shall
be independent of the other and severally enforceable, and all of which rights
and remedies shall be in addition to, and not in lieu of, any other rights and
remedies available to the Company and its affiliates under law or in equity
(including, without limitation, the recovery of damages):

(i) the right and remedy to have the Restrictive Covenants specifically enforced
(without posting bond and without the need to prove damages) by any court having
equity jurisdiction, including, without limitation, the right to an entry
against the Covered Employee of restraining orders and injunctions (preliminary,
mandatory, temporary and permanent) against violations, threatened or actual,
and whether or not then continuing, of such covenants; and

(ii) the right and remedy to require the Covered Employee to account for and pay
over to the Company and its affiliates all compensation, profits, monies,
accruals, increments or other benefits (collectively, “Benefits”) derived or
received by him or her as the result of any transactions constituting a breach
of the Restrictive Covenants, and the Covered Employee shall account for and pay
over such Benefits to the Company and, if applicable, its affected affiliates.

 

12



--------------------------------------------------------------------------------

(b) The Covered Employee agrees that, in any action seeking specific performance
or other equitable relief, he or she will not assert or contend that any of the
provisions of this Section 7 are unreasonable or otherwise unenforceable. The
existence of any claim or cause of action by the Covered Employee, whether
predicated on this Section 7 or otherwise, shall not constitute a defense to the
enforcement of the Restrictive Covenants.

7.3 Severability. If it is determined that any of the provisions of this Plan,
including, without limitation, any of the Restrictive Covenants, or any part
thereof, is invalid or unenforceable, the remainder of the provisions of this
Plan shall not thereby be affected and shall be given full effect, without
regard to the invalid portions.

7.4 Duration and Scope of Covenants. If any court or other decision-maker of
competent jurisdiction determines that any of the Covered Employee’s covenants
contained in this Section 7, including, without limitation, any of the
Restrictive Covenants, or any part thereof, is unenforceable because of the
duration or geographical scope of such provision, then, after such determination
has become final and unappealable, the duration or scope of such provision, as
the case may be, shall be reduced so that such provision becomes enforceable
and, in its reduced form, such provision shall then be enforceable and shall be
enforced.

7.5 Enforceability. The Company and the Covered Employee intend to and hereby
confer jurisdiction to enforce the Restrictive Covenants set forth in this
Section 7 upon the courts of any jurisdiction within the geographical scope of
the Restrictive Covenants. If the courts of any one or more of such
jurisdictions hold the Restrictive Covenants wholly unenforceable by reason of
breadth of scope or otherwise, it is the intention of the Company and the
Covered Employee that such determination not bar or in any way affect the
Company’s right, or the right of any of its affiliates, to the relief provided
above in the courts of any other jurisdiction within the geographical

 

13



--------------------------------------------------------------------------------

scope of such Restrictive Covenants, as to breaches of such Restrictive
Covenants in such other respective jurisdictions, such Restrictive Covenants as
they relate to each jurisdiction being, for this purpose, severable, diverse and
independent covenants, subject, where appropriate, to the doctrine of res
judicata. The parties hereby agree to waive any right to a trial by jury for any
and all disputes hereunder (whether or not relating to the Restricted
Covenants).

8. OTHER PROVISIONS.

8.1 Section 409A of the Code.

(a) Certain payments and benefits under this Plan are intended to be exempt from
the application of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), while other payments hereunder may constitute “nonqualified
deferred compensation” within the meaning of Section 409A, the payment of which
is intended to comply with Section 409A. To the extent applicable, this Plan
shall be interpreted in accordance with Section 409A of the Code and Department
of Treasury regulations and other interpretive guidance issued thereunder
(collectively, “Section 409A”). Notwithstanding any provision of this Plan to
the contrary, if the Company determines that any compensation or benefits
payable under this Plan may be subject to Section 409A, the Company may adopt
such amendments to this Plan or adopt other policies and procedures (including
amendments, policies and procedures with retroactive effect), or take any other
actions, that the Company determines are necessary or appropriate to (i) exempt
the compensation and benefits payable under this Plan from Section 409A and/or
preserve the intended tax treatment of such compensation and benefits, or
(ii) comply with the requirements of Section 409A.

(b) Any reimbursement pursuant to the provisions of this Plan will be paid no
later than the last day of the calendar year following the calendar year in
which the expense was incurred. The amount of expenses eligible for
reimbursement, or in-kind benefits provided, during a calendar year will not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year. Any reimbursement to be made or in-kind
benefit to be provided pursuant to the provisions of this Plan is not subject to
liquidation or exchange for another benefit.

 

14



--------------------------------------------------------------------------------

(c) The Covered Employee shall not receive any amounts set forth in Sections 5
or 6 unless the termination of the Covered Employee’s employment constitutes a
“separation from service” within the meaning of Section 409A.

(d) Nothing in this Plan shall create any obligation on the part of the Company
or any of its affiliates to indemnify, reimburse, gross up, or otherwise
compensate the Covered Employee for any taxes, interest, penalties, costs,
losses, damages, or expenses arising out of any violation of Section 409A or any
corresponding provision of state, local, or foreign law.

(e) Each payment under this Plan shall be designated as a “separate payment”
within the meaning of Section 409A.

(f) Notwithstanding anything to the contrary in this Plan, no compensation or
benefits, including without limitation any severance payments or benefits
payable under Sections 5 or 6 hereof, shall be paid to the Covered Employee
during the six (6)-month period following the Covered Employee’s “separation
from service” (within the meaning of Section 409A(a)(2)(A)(i) of the Code) if
the Company determines that paying such amounts at the time or times indicated
in this Plan would be a prohibited distribution under Section 409A(a)(2)(B)(i)
of the Code. If the payment of any such amounts is delayed as a result of the
previous sentence, then on the first business day following the end of such six
(6)-month period (or such earlier date upon which such amount can be paid under
Section 409A without resulting in a prohibited distribution, including as a
result of the Covered Employee’s death), the Company shall pay the Covered
Employee a lump-sum amount equal to the cumulative amount that would have
otherwise been payable to the Covered Employee during such period, without
interest thereon.

8.2 Parachute Payments. If any payment or benefit any Covered Employee would
receive pursuant to this Plan or otherwise, including accelerated vesting of any
equity

 

15



--------------------------------------------------------------------------------

compensation (“Payment”) would (i) constitute a “parachute payment” within the
meaning of Section 280G of the Code, and (ii) but for this sentence, be subject
to the excise tax set forth in Section 4999 of the Code (“Excise Tax”), then
such Payment shall be reduced to the Reduced Amount. The “Reduced Amount” shall
be either (x) the largest portion of the Payment that would result in no portion
of the Payment being subject to the Excise Tax or (y) the largest portion, up to
and including the total, of the Payment, whichever amount, after taking into
account all applicable federal, state and local employment taxes, income taxes,
and the Excise Tax (all computed at the highest applicable marginal rate),
results in the Covered Employee’s receipt, on an after-tax basis, of the greater
amount of the Payment notwithstanding that all or some portion of the Payment
may be subject to the Excise Tax. If a reduction in payments or benefits
constituting “parachute payments” is necessary so that the Payment equals the
Reduced Amount, reduction shall occur in the following order: (A) cash payments
shall be reduced first and in reverse chronological order such that the cash
payment owed on the latest date following the occurrence of the event triggering
such Excise Tax will be the first cash payment to be reduced; (B) accelerated
vesting of stock awards shall be cancelled/reduced next and in the reverse order
of the date of grant for such stock awards (i.e., the vesting of the most
recently granted stock awards will be reduced first), with full-value awards
reversed before any stock option or stock appreciation rights are reduced; and
(C) employee benefits shall be reduced last and in reverse chronological order
such that the benefit owed on the latest date following the occurrence of the
event triggering such Excise Tax will be the first benefit to be reduced.
Notwithstanding the foregoing sentence, to the extent permitted by Code
Sections 280G, 409A and 4999, the Covered Employee may elect a different order
of reduction.

8.3 Notices. Any notice or other communication required or permitted hereunder
shall be in writing and shall be delivered personally, telegraphed, telexed,
sent by facsimile transmission or sent by certified, registered or express mail,
postage prepaid. Any such notice shall

 

16



--------------------------------------------------------------------------------

be deemed given when so delivered personally, telegraphed, telexed or sent by
facsimile transmission or, if mailed, five days after the date of deposit in the
United States mails as follows:

 

If to the Plan Administrator, to:   Air Lease Corporation  
2000 Avenue of the Stars   Suite 1000N   Los Angeles, California 90067  
Attention:   Carol H. Forsyte    
Executive Vice President, General Counsel, Corporate Secretary and Chief
Compliance Officer   Telephone: (310) 553-0555   Facsimile: (310) 553-0999 If to
a Covered Employee:
to the last address shown on the payroll records of the Company.

8.4 Governing Law. This Plan is intended to be an unfunded “top-hat” plan within
the meaning of U.S. Department of Labor Regulation Section 2520.20.104-24 and
shall be interpreted, administered and enforced in accordance with ERISA. To the
extent state law is applicable, the laws of the State of California without
regard to any principles of conflicts of law which could cause the application
of the laws of any jurisdiction other than the State of California shall apply.

8.5 Withholding. The Company shall be entitled to withhold from any payments or
deemed payments any amount of tax withholding it determines to be required by
law.

8.6 No Duty to Mitigate; Cumulative Benefits; Recoupments; WARN Act.

(a) The Covered Employee shall not be required to mitigate damages or the amount
of any payment provided for under this Plan by seeking other employment or
otherwise, nor will any payments hereunder be subject to offset in the event the
Covered Employee does mitigate.

 

17



--------------------------------------------------------------------------------

(b) Except as provided in Section 8.6(c), the Severance Benefits are cumulative
of, and are in addition to, all of the other rights and benefits provided to any
Covered Employee under any benefit plan or agreement between such Covered
Employee and the Company.

(c) Notwithstanding anything to the contrary herein, (i) the benefits payable
under this Plan shall be subject to any recoupment policies as may be adopted by
the Company from time to time, including but not limited to for the purpose of
complying with the Dodd-Frank Wall Street Reform and Consumer Protection Act of
2010 and regulations thereunder promulgated by the Securities Exchange
Commission and (ii) to the extent that any Covered Employee is entitled to any
severance or termination or similar separation payments under any other
agreement of the Company or any period of paid notice under Federal or state law
including, but not limited to, the Worker Adjustment Retraining Notification
Act, 29 U.S.C. Sections 2101 et seq., the Severance Benefits shall be reduced
(but not below zero) by the aggregate amount received by the Covered Employee.

8.7 Amendment; Termination. The Board may amend, modify, or terminate the Plan
at any time in its sole and exclusive discretion; provided however that: (i) no
such amendment, modification or termination may materially and adversely affect
any rights of any Covered Employee who has incurred a termination pursuant to
Sections 4, 5 or 6 on or prior to the effective date of such amendment,
modification, or termination; (ii) any termination of the Plan or modification
that is a material diminishment of the severance benefit shall not be effective
until six (6) months after written notice of such action has been provided to
the Covered Employees, except that any modification or amendment shall be
immediately applicable to any employee designated as a Covered Employee after
the date that the Board adopts the modification or amendment and (iii) the Plan
shall not be terminated or materially amended during the Change in Control
Period. Notwithstanding the foregoing, the Plan shall terminate when all the
obligations to Covered Employees have been satisfied in full.

 

18



--------------------------------------------------------------------------------

8.8 Source of Payments. All benefits payable in cash under this Plan will be
paid from the general funds of the Company; no separate fund will be established
under this Plan; and this Plan will have no assets. No right of any person to
receive any payment under this Plan will be any greater than the right of any
other general unsecured creditor of the Company.

8.9 No Enlargement of Employment Rights. Neither the establishment nor
maintenance of this Plan, any amendment of this Plan, nor the making of any
benefit payment hereunder, will be construed to confer upon any Covered Employee
any right to be continued as an employee of the Company. The Company expressly
reserves the right to discharge any of its employees at any time, with or
without cause.

8.10 Successors. This Plan shall be binding upon and inure to the benefit of the
Company and its successors and assigns. This Plan and all rights of each Covered
Employee shall inure to the benefit of and be enforceable by such Covered
Employee and his or her personal or legal representatives, executors,
administrators, heirs and permitted assigns. If any Covered Employee should die
while any amounts are due and payable to such Covered Employee hereunder, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Plan to such Covered Employee’s devisees, legatees or other
designees or, if there be no such devisees, legatees or other designees, to such
Covered Employee’s estate. No payments, benefits or rights arising under this
Plan may be assigned or pledged by any Covered Employee, except under the laws
of descent and distribution.

8.11 Headings. Headings in this Plan document are for purposes of reference only
and will not limit or otherwise affect the meaning hereof.

8.12 Indemnification. The Company hereby agrees to indemnify and hold harmless
the officers and employees of the Company, and the members of its boards of
directors, from all losses, claims, costs or other liabilities arising from
their acts or omissions in connection with the administration, amendment or
termination of this Plan, to the maximum extent permitted by

 

19



--------------------------------------------------------------------------------

applicable law. This indemnity will cover all such liabilities, including
judgments, settlements and costs of defense. The Company will provide this
indemnity from its own funds to the extent that insurance does not cover such
liabilities. This indemnity is in addition to and not in lieu of any other
indemnity provided to such person by the Company.

9. ERISA CLAIMS PROCEDURES.

9.1 Disputes. If any person (claimant) believes that Severance Benefits are
being denied improperly, that this Plan is not being operated properly, or that
the claimant’s legal rights are being violated with respect to this Plan, the
claimant must file a claim with the Plan Administrator within the time period
set forth in Section 9.2. The Plan Administrator will handle all such claims in
accordance with the procedures set forth in Section 9.3. This requirement
applies to all claims that any claimant has with respect to this Plan, except to
the extent the Plan Administrator determines, in its sole discretion, that it
does not have the power to grant all relief reasonably being sought by the
claimant.

9.2 Time for Filing Claims. A claim must be filed within ninety (90) days after
the date the claimant first knew or should have known of the facts on which the
claim is based, unless the Company in writing consents otherwise. The Plan
Administrator will provide a claimant, on request, with a copy of the claims
procedures established under Section 9.3.

9.3 Procedures. If the claimant’s claim for a benefit is wholly or partially
denied, the Plan Administrator will furnish the claimant with a written notice
of the denial. This written notice must be provided to the claimant within a
reasonable period of time after the receipt of the claimant’s claim by the Plan
Administrator (generally within ninety (90) days after receipt by the Plan
Administrator of the claimant’s claim for review, unless special circumstances
require an extension of time for processing the claim, in which case a period
not to exceed one hundred and eighty (180) days after receipt by the Plan
Administrator of the claimant’s claim for review). If such an extension of time
is required, written notice of the extension will be furnished to the claimant

 

20



--------------------------------------------------------------------------------

prior to the termination of the initial ninety (90) day period, and will
indicate the special circumstances requiring the extension. If the claimant’s
claim has been denied, and the claimant wishes to submit his or her request for
a review of his or her claim, the claimant must follow the following Claims
Review Procedure:

(a) Upon the denial of his or her claim for benefits, the claimant may file his
or her request for review of his or her claim, in writing, with the Plan
Administrator or claims processor;

(b) The claimant must file the claim for review not later than sixty (60) days
after he or she has received written notification of the denial of his or her
claim for benefits;

(c) The claimant has the right to review and obtain copies of all relevant
documents relating to the denial of his or her claim and to submit any issues
and comments, in writing, to the Plan Administrator;

(d) If the claimant’s claim is denied, the Plan Administrator must provide the
claimant with written notice of this denial within sixty (60) days after the
Plan Administrator’s receipt of the claimant’s written claim for review. There
may be times when this sixty (60) day period may be extended. This extension may
only be made, however, where there are special circumstances which are
communicated to the claimant in writing within the sixty (60) day period. If
there is an extension, a decision will be made as soon as possible, but not
later than one hundred and twenty (120) days after receipt by the Plan
Administrator of the claimant’s claim for review; and

(e) The Plan Administrator’s decision regarding the claimant’s claim for review
will be communicated to the claimant in writing, and if the claimant’s claim for
review is denied in whole or part, the decision will include:

(i) the specific reason or reasons for the denial;

 

21



--------------------------------------------------------------------------------

(ii) specific references to those provisions of this Plan on which such denial
is based;

(iii) a statement that the claimant may receive, upon request and free of
charge, reasonable access to and copies of, all documents, records and other
information relevant to the claimant’s claim for

(iv) a statement of the claimant’s right to bring a civil action under
Section 502(a) of ERISA.

The procedure set forth in this Section 9.3 is intended to comply with United
States Department of Labor Regulation Section 2560.503-1 and should be construed
in accordance with such regulation. In no event shall the claims procedure be
interpreted as expanding the rights of a Covered Employee beyond what is
required by United States Department of Labor Regulation Section 2560.503-1.

10. ARBITRATION.

10.1 No claim for benefits under the Plan may be brought in any forum until the
claimant (a) has submitted a written application for benefits in accordance with
the procedures described by Section 9 above, (b) has been notified by the Plan
Administrator that the application is denied (or the application is deemed
denied due to the Plan Administrator’s failure to act on it within the
established time period), (c) has filed a written request for a review of the
application in accordance with the appeal procedure described in Section 9 above
and (d) has been notified in writing that the Plan Administrator has denied the
appeal (or the appeal is deemed to be denied due to the Plan Administrator’s
failure to take any action on the claim within the time prescribed by Section 9
above).

10.2 Any controversy or claim arising out of or relating to this Plan (other
than a controversy or claim arising under Section 7, to the extent necessary for
the Company (or its affiliates, where applicable) to avail itself of the rights
and remedies referred to in Section 7.2) that is not resolved by the Covered
Employee and the Company (or its affiliates, where applicable) after the
exhaustion of the claims procedure outlined in Section 9 above shall be
submitted to arbitration

 

22



--------------------------------------------------------------------------------

administered by JAMS/Endispute in Los Angeles, California before a single
arbitrator in accordance with the then existing JAMS/Endispute Arbitration Rules
and Procedures for Employment Disputes. The determination of the arbitrator
shall be conclusive and binding on the Company (or its affiliates, where
applicable) and the Covered Employee, and judgment may be entered on the
arbitrator’s award in any court having jurisdiction. In the event of such an
arbitration proceeding, the Covered Employee and the Company shall select a
mutually acceptable neutral arbitrator from among the JAMS/Endispute panel of
arbitrators. In the event the Covered Employee and the Company cannot agree on
an arbitrator, the Administrator of JAMS/Endispute will appoint an arbitrator.
Neither the Covered Employee nor the Company nor the arbitrator shall disclose
the existence, content, or results of any arbitration hereunder without the
prior written consent of all parties, except as required by applicable law or in
connection with the last sentence of Section 10.3. Except as provided herein,
the Federal Arbitration Act shall govern the interpretation, enforcement and all
proceedings.

10.3 The arbitrator shall apply the substantive law (and the law of remedies, if
applicable) of the state of California, or federal law (including but not
limited to ERISA), or both, as applicable, and the arbitrator is without
jurisdiction to apply any different substantive law. The arbitrator shall have
the authority to entertain a motion to dismiss and/or a motion for summary
judgment by any party and shall apply the standards governing such motions under
the Federal Rules of Civil Procedure. The arbitrator shall render an award and a
written, reasoned opinion in support thereof. Judgment upon the award may be
entered in any court having jurisdiction thereof in accordance with California
Code of Civil Procedure sections 1285 and 1285.4, et seq.

 

23



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE

For valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the undersigned does hereby release and forever discharge the
“Releasees” hereunder, consisting of Air Lease Corporation, a Delaware
corporation (the “Company”), and, in such capacities, each of its partners,
subsidiaries, associates, affiliates, successors, heirs, assigns, agents,
directors, officers, employees, representatives, lawyers, insurers, and all
persons acting by, through, under or in concert with them, or any of them, of
and from any and all manner of action or actions, cause or causes of action, in
law or in equity, suits, debts, liens, contracts, agreements, promises,
liability, claims, demands, damages, losses, costs, attorneys’ fees or expenses,
of any nature whatsoever, known or unknown, fixed or contingent (hereinafter
called “Claims”), which the undersigned now has or may hereafter have against
the Releasees, or any of them, by reason of any matter, cause, or thing
whatsoever from the beginning of time to the date hereof. The Claims released
herein include, without limiting the generality of the foregoing, any Claims in
any way arising out of, based upon, or related to the employment or termination
of employment of the undersigned by the Releasees, or any of them; any alleged
breach of any express or implied contract of employment; any alleged torts or
other alleged legal restrictions on the Company’s or a Releasee’s right to
terminate the employment of the undersigned; and any alleged violation of any
federal, state or local statute or ordinance including, without limitation,
Title VII of the Civil Rights Act of 1964, the Age Discrimination In Employment
Act, the Americans With Disabilities Act, and the California Fair Employment and
Housing Act. Nothing in this paragraph is intended to limit the undersigned’s
participation in any proceeding brought by any federal, state or other
governmental agency to the extent such participation is protected by law.
Notwithstanding anything to the contrary in this Release, this Release shall not
operate to release any rights or claims of the undersigned (i) to payments or
benefits under the Air Lease Corporation Executive Severance Plan, which is
applicable to the payments and benefits provided in exchange for this Release,
(ii) to accrued or vested benefits (including, but not limited to equity awards)
the undersigned may have, if any, as of the date hereof under any applicable
plan, policy, practice, program, contract or agreement with the Company, or
(iii) any rights the undersigned has to indemnification by the Company and to
directors and officers liability insurance coverage.

THE UNDERSIGNED ACKNOWLEDGES THAT HE OR SHE HAS BEEN ADVISED BY LEGAL COUNSEL
AND IS FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH
PROVIDES AS FOLLOWS:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE
DEBTOR.”

THE UNDERSIGNED, BEING AWARE OF SAID CODE SECTION, HEREBY EXPRESSLY WAIVES ANY
RIGHTS HE OR SHE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR
COMMON LAW PRINCIPLES OF SIMILAR EFFECT.

IN ACCORDANCE WITH THE OLDER WORKERS BENEFIT PROTECTION ACT OF 1990, THE
UNDERSIGNED IS HEREBY ADVISED AS FOLLOWS:

(A) HE OR SHE HAS THE RIGHT TO CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS
RELEASE;

 

A-1



--------------------------------------------------------------------------------

(B) HE OR SHE HAS TWENTY-ONE (21) DAYS TO CONSIDER THIS RELEASE BEFORE SIGNING
IT; AND

(C) HE OR SHE HAS SEVEN (7) DAYS AFTER SIGNING THIS RELEASE TO REVOKE THIS
RELEASE, AND THIS RELEASE WILL BECOME EFFECTIVE UPON THE EXPIRATION OF THAT
REVOCATION PERIOD.

The undersigned represents and warrants that he or she has received payment by
the Company of all compensation due as of the date of termination of his or her
employment. The undersigned further represents and warrants that there has been
no assignment or other transfer of any interest in any Claim which he or she may
have against Releasees, or any of them, and the undersigned agrees to indemnify
and hold Releasees, and each of them, harmless from any liability, Claims,
demands, damages, costs, expenses and attorneys’ fees incurred by Releasees, or
any of them, as the result of any such assignment or transfer or any rights or
Claims under any such assignment or transfer. It is the intention of the parties
that this indemnity does not require payment as a condition precedent to
recovery by the Releasees against the undersigned under this indemnity.

The undersigned agrees that should any person or entity file or cause to be
filed any civil action, suit, arbitration, administrative charge, or legal
proceeding seeking equitable or monetary relief in connection with any aspect of
his or her employment relationship with the Company or any other matter relating
to the claims released by this Release, he or she will not seek or accept any
personal relief from or as the result of such civil action, suit, arbitration,
administrative charge, or legal proceeding.

The undersigned agrees that if he or she hereafter commences any suit arising
out of, based upon, or relating to any of the Claims released hereunder or in
any manner asserts against Releasees, or any of them, any of the Claims released
hereunder, then the undersigned agrees to pay to Releasees, and each of them, in
addition to any other damages caused to Releasees thereby, all attorneys’ fees
incurred by Releasees in defending or otherwise responding to said suit or
Claim.

The undersigned further understands and agrees that neither the payment of any
sum of money nor the execution of this Release shall constitute or be construed
as an admission of any liability whatsoever by the Releasees, or any of them,
who have consistently taken the position that they have no liability whatsoever
to the undersigned.

IN WITNESS WHEREOF, the undersigned has executed this Release this      day of
            ,         .

 

 

 

 

A-2